DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/28/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6 and 12 contain the limitation “wherein a ratio of an area of the at least one vent hole to an area of the at least one outlet and the porosity of the ceramic heat storage component ranges between 0.07 and 3.21”.  The specification [0022, as filed specification] [0026 pg. pub] supports a ratio of an area of the at least one vent hole to an area of the at least one outlet divided by the porosity of the ceramic heat storage component ranges between 0.07 and 3.21, but does not appear to support comparing the area of the vents to the combination of the area of the outlet and the porosity of the ceramic heat storage component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0072950 A1, hereafter Lee) in view of Bang et al. (US 2022/0021010 A1, hereafter Bang).
With regard to claim 1, Lee teaches a nozzle for combustion and reforming reaction, comprising:
a fuel pipe (first pipe 51), comprising an annular wall and an end wall connected to an end of the annular wall and at least one outlet (first discharging hole 15) penetrating through the end wall [0051, 0056, 0067, fig. 2]; 
a reformer disposed in the fuel pipe (reformer 100) [0050];
an activation pipe (second pipe 52) disposed in the fuel pipe (first pipe 51) and disposed in the fuel pipe and disposed through the reformer [0051-0053, fig. 2]; 
an activation catalyst arranged in the activation pipe (oxidation catalyst 11) [0054]; and
a reformation catalyst (reforming catalyst 31) arranged in the reformer and located outside the activation pipe [0067].
Lee does not explicitly teach a vent hole provided in the annular wall.  However in the same field of endeavor, Bang teaches the use of vent holes (openings 12’) in an annular wall of a fuel pipe [0144].  It would have been obvious to use the vent holes (openings 12’) of Bang with the nozzle of Lee for the benefit of allowing for optimization of the heat delivered [Bang 0143-0144].
Modified Lee does not explicitly teach a distance between the activation pipe and the at least one outlet is larger than a distance between the at least one vent hole and the at least one outlet. However this would be an obvious variant to one of ordinary skill in the art since the components would perform the same function and the modification would only require a rearrangement of parts.  See MPEP 2144.04 VI.

    PNG
    media_image1.png
    448
    1112
    media_image1.png
    Greyscale


With regard to claim 2, modified Lee does not explicitly teach the claimed area ratio.  However, the claimed ratio may be reached by changing the size of one of vent hole or outlet, which would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.
With regard to claim 3, Lee teaches an activation guidance pipe (first injection hole 13) in fluid communication with the activation pipe [0055, fig. 2].  Modified Lee does not teach the activation guidance pipe is disposed through the annular wall of the fuel pipe or the relative location of the reformer, activation guidance pipe, and vent.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a rearrangement of parts See MPEP 2144.04 VI.
With regard to claim 4, Lee teaches a first reformation guidance pipe (third injection hole 33) configured for an inlet of gas into the reformer and a second reformation guidance pipe (second discharging hole 35) configured for an outlet of gas from the reformer, wherein the first reformation guidance pipe and the second reformation guidance pipe are disposed through the annual wall of the fuel pipe (first pipe 51) and are in fluid communication with the reformer (100) [0052, 0066-0067, fig. 1-2].  Lee does not explicitly teach the relative location of the guidance pipes and vent.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a rearrangement of parts See MPEP 2144.04 VI.
With regard to claim 5, Lee teaches a ceramic component (alumina carrier, which would be capable of heat storage) disposed at an end wall of the fuel pipe [0084, fig. 3].  Lee does not explicitly teach the porosity, however the material must have a porosity of less than 100% in order to maintain a physical structure such as the described pellet structure [0084] and would therefore obviate the claimed range.
With regard to claim 6, modified Lee does not explicitly teach the claimed area ratio.  However, the claimed ratio may be reached by changing the size of one of vent hole or outlet, which would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Bang as applied to claims 1-6 above, and further in view of Yang et al. (2019/0157692 A1, hereafter Yang).
With regard to claim 7, Lee teaches a combustor comprising a nozzle for combustion and reforming reaction, comprising:
a fuel pipe (first pipe 51), comprising an annular wall and an end wall connected to an end of the annular wall and at least one outlet (first discharging hole 15) penetrating through the end wall [0051, 0056, 0067, fig. 2]; 
a reformer disposed in the fuel pipe (reformer 100) [0050];
an activation pipe (second pipe 52) disposed in the fuel pipe (first pipe 51) and disposed in the fuel pipe and disposed through the reformer [0051-0053, fig. 2]; 
an activation catalyst arranged in the activation pipe (oxidation catalyst 11) [0054]; and
a reformation catalyst (reforming catalyst 31) arranged in the reformer and located outside the activation pipe [0067].
Lee does not explicitly teach a vent hole provided in the annular wall.  However in the same field of endeavor, Bang teaches the use of vent holes (openings 12’) in an annular wall of a fuel pipe [0144].  It would have been obvious to use the vent holes (openings 12’) of Bang with the nozzle of Lee for the benefit of allowing for optimization of the heat delivered [Bang 0143-0144].
Modified Lee does not explicitly teach a distance between the activation pipe and the at least one outlet is larger than a distance between the at least one vent hole and the at least one outlet. However this would be an obvious variant to one of ordinary skill in the art since the components would perform the same function and the modification would only require a rearrangement of parts.  See MPEP 2144.04 VI.
Modified Lee does not explicitly teach a casing.  However, in the same field of endeavor, Yang teaches the use of a casing (housing 100) with an integral heat exchanger to surround a nozzle assembly [0017, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the housing of Yang with the nozzle of modified Lee for the benefit of storing and allowing for heat exchange from the nozzle [Yang 0017].
With regard to claim 8, modified Lee does not explicitly teach the claimed area ratio.  However, the claimed ratio may be reached by changing the size of one of vent hole or outlet, which would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.
With regard to claim 9, Lee teaches an activation guidance pipe (first injection hole 13) in fluid communication with the activation pipe [0055, fig. 2].  Modified Lee does not teach the activation guidance pipe is disposed through the annular wall of the fuel pipe or the relative location of the reformer, activation guidance pipe, and vent.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a rearrangement of parts See MPEP 2144.04 VI.
With regard to claim 10, Lee teaches a first reformation guidance pipe (third injection hole 33) configured for an inlet of gas into the reformer and a second reformation guidance pipe (second discharging hole 35) configured for an outlet of gas from the reformer, wherein the first reformation guidance pipe and the second reformation guidance pipe are disposed through the annual wall of the fuel pipe (first pipe 51) and are in fluid communication with the reformer (100) [0052, 0066-0067, fig. 1-2].  Lee does not explicitly teach the relative location of the guidance pipes and vent.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a rearrangement of parts See MPEP 2144.04 VI.
With regard to claim 11, Lee teaches a ceramic component (alumina carrier, which would be capable of heat storage) disposed at an end wall of the fuel pipe [0084, fig. 3].  Lee does not explicitly teach the porosity, however the material must have a porosity of less than 100% in order to maintain a physical structure such as the described pellet structure [0084] and would therefore obviate the claimed range.
With regard to claim 12, modified Lee does not explicitly teach the claimed area ratio.  However, the claimed ratio may be reached by changing the size of one of vent hole or outlet, which would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Bang, and Yang as applied to claims 7-12 above, and further in view of Wang et al. (US 2010/0261073 A1, hereafter Wang).
With regard to claim 13, modified Lee teaches the nozzle of claim 1 disposed in a casing as detailed in the rejection of claim 7 above.  Lee does not teach integrating the nozzle into a fuel cell system with an additional reformer.  However, in the same field of endeavor, Wang teaches the use of a fuel cell with a combustor (burner 15) connected to a main reformer (reformer 13) and a fuel cell stack (fuel cell core 10) with an anode gas inlet (101) connected to the main reformer and the anode gas outlet (102) connected to the combustor (burner 15) [0015, 0016, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nozzle of modified Lee with the fuel cell of Wang for the benefit of generating thermal energy even when the fuel cell is initially driven [Lee 0013].
With regard to claim 14, Lee teaches an activation guidance pipe (first injection hole 13) in fluid communication with the activation pipe [0055, fig. 2].  Modified Lee does not teach the activation guidance pipe is disposed through the annular wall of the fuel pipe or the relative location of the reformer, activation guidance pipe, and vent.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a rearrangement of parts See MPEP 2144.04 VI.  Modified Lee would not explicitly teach the fuel cell includes an activation fuel supply, however this would be an obvious modification to one of ordinary skill in the art since Lee teaches the activation guidance pipe (first injection hole 13) is used for gaseous fuel injection [0055].
With regard to claim 15, Lee teaches a first reformation guidance pipe (third injection hole 33) configured for an inlet of gas into the reformer and a second reformation guidance pipe (second discharging hole 35) configured for an outlet of gas from the reformer, wherein the first reformation guidance pipe and the second reformation guidance pipe are disposed through the annual wall of the fuel pipe (first pipe 51) and are in fluid communication with the reformer (100) [0052, 0066-0067, fig. 1-2].  Lee does not explicitly teach the relative location of the guidance pipes and vent.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a rearrangement of parts See MPEP 2144.04 VI.  Modified Lee would not explicitly teach the reformer is connected to the main reformer via the second reformation guidance pipe.  However this would be an obvious variant to one of ordinary skill in the art since Yang teaches the combustor (burner 15) and main reformer (reformer 13) are connected [fig. 1].   
With regard to claim 16, Lee teaches a first reformation guidance pipe (third injection hole 33) configured for an inlet of gas into the reformer and a second reformation guidance pipe (second discharging hole 35) configured for an outlet of gas from the reformer, wherein the first reformation guidance pipe and the second reformation guidance pipe are disposed through the annual wall of the fuel pipe (first pipe 51) and are in fluid communication with the reformer (100) [0052, 0066-0067, fig. 1-2].  Lee does not explicitly teach the relative location of the guidance pipes and vent.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a rearrangement of parts See MPEP 2144.04 VI.  Lee further teaches a reformation fuel supply (gaseous fuel) connected to the first reformation guidance pipe (third injection hole 33) [0066].
With regard to claims 17-19, Lee teaches a combustor comprising a nozzle for combustion and reforming reaction, comprising:
a fuel pipe (first pipe 51), comprising an annular wall and an end wall connected to an end of the annular wall and at least one outlet (first discharging hole 15) penetrating through the end wall [0051, 0056, 0067, fig. 2]; 
a reformer disposed in the fuel pipe (reformer 100) [0050];
an activation pipe (second pipe 52) disposed in the fuel pipe (first pipe 51) and disposed in the fuel pipe and disposed through the reformer [0051-0053, fig. 2]; 
an activation catalyst arranged in the activation pipe (oxidation catalyst 11) [0054]; and
a reformation catalyst (reforming catalyst 31) arranged in the reformer and located outside the activation pipe [0067].
Lee does not explicitly teach a vent hole provided in the annular wall.  However in the same field of endeavor, Bang teaches the use of vent holes (openings 12’) in an annular wall of a fuel pipe [0144].  It would have been obvious to use the vent holes (openings 12’) of Bang with the nozzle of Lee for the benefit of allowing for optimization of the heat delivered [Bang 0143-0144].
Modified Lee does not explicitly teach a distance between the activation pipe and the at least one outlet is larger than a distance between the at least one vent hole and the at least one outlet. However this would be an obvious variant to one of ordinary skill in the art since the components would perform the same function and the modification would only require a rearrangement of parts.  See MPEP 2144.04 VI.
Modified Lee does not explicitly teach a casing.  However, in the same field of endeavor, Yang teaches the use of a casing (housing 100) with an integral heat exchanger (second heat exchanger) to surround a nozzle assembly [0017, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the housing of Yang with the nozzle of modified Lee for the benefit of storing and allowing for heat exchange from the nozzle [Yang 0017].
Modified Lee does not teach integrating the nozzle into a fuel cell system with an additional reformer.  However, in the same field of endeavor, Wang teaches the use of a fuel cell with a combustor (burner 15) connected to a main reformer (reformer 13), a heat exchanger that may be integrated with the combustor (burner) in a module (heat exchanger 14, first heat exchanger) and a fuel cell stack (fuel cell core 10) with an anode gas inlet (101) connected to the main reformer and the anode gas outlet (102) connected to the combustor (burner 15) [0015, 0016, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nozzle of modified Lee with the fuel cell of Wang for the benefit of generating thermal energy even when the fuel cell is initially driven [Lee 0013].  Modified Lee would not explicitly teach connecting the cathode gas inlet to the casing of the combustor (which would include a heat exchanger), however this would be an obvious variant to one of ordinary skill in the art since Wang teaches routing the cathode gas inlet through a heat exchanger [0016, fig. 1] and it would perform the same function of supplying gas to the cathode and only require a rearrangement of parts.  See MPEP 2144.04 VI.

With regard to claim 20, modified Lee teaches the nozzle of claim 1 disposed in a casing as detailed in the rejection of claim 7 above.  Lee does not teach integrating the nozzle into a fuel cell system with an additional reformer.  However, in the same field of endeavor, Wang teaches the use of a fuel cell with a combustor (burner 15) connected to a main reformer (reformer 13) and a fuel cell stack (fuel cell core 10) with an anode gas inlet (101) connected to the main reformer and the anode gas outlet (102) and a cathode gas outlet (104) connected to the combustor (burner 15) [0015, 0016, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nozzle of modified Lee with the fuel cell of Wang for the benefit of generating thermal energy even when the fuel cell is initially driven [Lee 0013].  
Modified Lee would not explicitly teach connecting the cathode gas outlet to the casing of the combustor however this would be an obvious variant to one of ordinary skill in the art since it would perform the same function of supplying gas to the combustor and only require a rearrangement of parts.  See MPEP 2144.04 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                       

/STEWART A FRASER/Primary Examiner, Art Unit 1724